05/19/2020


             IN THE SUPREME COURT OF THE STATE OF MONTANA                                Case Number: DA 19-0600

                                     No. DA 19-0600

                                                                           FILED
DEBORAH L. HERRINGTON,                                                    MAY 1 9 2020
                                                                       Bowen Greenwood
             Petitioner and Appellee,                                Clerk of Suprerne Cour
                                                                        State of Montana
                                                                ORDER
      v.

MICHAEL STEVEN ROGERS,

             Respondent and Appellant.


      This Court dismissed the above-referenced appeal on April 7,2020,for the reason that
the Order ofProtection issued by the Yellowstone County Justice Court against Appellant
Michael Steven Rogers had expired of its own terms and the appeal therefore was moot.
Rogers petitions for rehearing, alleging that he has suffered collateral consequences as a
result ofthe order ofprotection, including that he lost his concealed weapon permit and has a
foster parenting certificate that he will lose. Appellee Deborah Herrington has not
responded.
      Having reviewed Rogers's petition, the Court agrees that there may be collateral
consequences from the Order ofProtection and it is appropriate to address the appeal on the
merits.
      IT IS THEREFORE ORDERED that the petition for rehearing is GRANTED and the
April 7, 2020 order of dismissal is WITHDRAWN. An opinion will issue in due course.
      The Clerk is dirV to provide copies of this Order to all parties.
      DATED this       1 day of May,2020.


                                                               Chief Justice
Justices